 


114 S253 EAH: Communications Act Update Act of 2016
U.S. Senate
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
114th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
September 27, 2016 
 
AMENDMENTS: 
 
 That the bill from the Senate (S. 253) entitled An Act to amend the Communications Act of 1934 to consolidate the reporting obligations of the Federal Communications Commission in order to improve congressional oversight and reduce reporting burdens., do pass with the following Strike out all after the enacting clause and insert: 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Communications Act Update Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Commission defined. 
Title I—Federal Communications Commission Process Reform 
Sec. 101. Federal Communications Commission process reform. 
Sec. 102. Categorization of TCPA inquiries and complaints in quarterly report. 
Sec. 103. Effect on other laws. 
Sec. 104. Application of Antideficiency Act to Universal Service Program. 
Sec. 105. Report on improving small business participation in FCC proceedings. 
Sec. 106. Timely availability of items adopted by vote of the Commission. 
Title II—Federal Communications Commission Consolidated Reporting 
Sec. 201. Communications marketplace report. 
Sec. 202. Consolidation of redundant reports; conforming amendments. 
Sec. 203. Effect on authority. 
Sec. 204. Other reports. 
Title III—Small Business Broadband Deployment 
Sec. 301. Exception to enhancement to transparency requirements for small businesses. 
Title IV—Kari’s Law 
Sec. 401. Short title. 
Sec. 402. Configuration of multi-line telephone systems for direct dialing of 9–1–1. 
Title V—Securing Access to Networks in Disasters 
Sec. 501. Study on network resiliency. 
Sec. 502. Access to essential service providers during federally declared emergencies. 
Sec. 503. Definitions. 
Title VI—Spoofing Prevention 
Sec. 601. Spoofing prevention. 
Title VII—Amateur Radio Parity 
Sec. 701. Findings. 
Sec. 702. Application of private land use restrictions to amateur stations. 
Sec. 703. Affirmation of limited preemption of State and local land use regulation. 
Sec. 704. Definitions. 
Title VIII—Improving Rural Call Quality and Reliability 
Sec. 801. Ensuring the integrity of voice communications. 
2.Commission definedIn this Act, the term Commission means the Federal Communications Commission.  IFederal Communications Commission Process Reform 101.Federal Communications Commission process reform (a)In generalTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following: 
 
13.Transparency and efficiency 
(a)Initial rulemaking and inquiry 
(1)RulemakingNot later than 1 year after the date of the enactment of this section, the Commission shall complete a rulemaking proceeding and adopt procedural changes to its rules to maximize opportunities for public participation and efficient decisionmaking. (2)Requirements for rulemakingThe rules adopted under paragraph (1) shall— 
(A)set minimum comment periods for comment and reply comment, subject to a determination by the Commission that good cause exists for departing from such minimum comment periods, for— (i)significant regulatory actions, as defined in Executive Order No. 12866; and 
(ii)all other rulemaking proceedings; (B)establish policies concerning the submission of extensive new comments, data, or reports towards the end of the comment period; 
(C)establish policies regarding treatment of comments, ex parte communications, and data or reports (including statistical reports and reports to Congress) submitted after the comment period to ensure that the public has adequate notice of and opportunity to respond to such submissions before the Commission relies on such submissions in any order, decision, report, or action; (D)establish procedures for, not later than 14 days after the end of each quarter of a calendar year (or more frequently, as the Commission considers appropriate), publishing on the Internet website of the Commission and submitting to Congress a report that contains— 
(i)the status of open rulemaking proceedings and proposed orders, decisions, reports, or actions on circulation for review by the Commissioners, including which Commissioners have not cast a vote on an order, decision, report, or action that has been on circulation for more than 60 days; (ii)for the petitions, applications, complaints, and other requests for action by the Commission that were pending at the Commission on the last day of such quarter (or more frequent period, as the case may be)— 
(I)the number of such requests, broken down by the bureau primarily responsible for action and, for each bureau, the type of request (such as a petition, application, or complaint); and (II)information regarding the amount of time for which such requests have been pending, broken down as described in subclause (I); and 
(iii)a list of the congressional investigations of the Commission that were pending on the last day of such quarter (or more frequent period, as the case may be) and the cost of such investigations, individually and in the aggregate; (E)establish deadlines (relative to the date of filing) for— 
(i)in the case of a petition for a declaratory ruling under section 1.2 of title 47, Code of Federal Regulations, issuing a public notice of such petition; (ii)in the case of a petition for rulemaking under section 1.401 of such title, issuing a public notice of such petition; and 
(iii)in the case of a petition for reconsideration under section 1.106 or 1.429 of such title or an application for review under section 1.115 of such title, issuing a public notice of a decision on the petition or application by the Commission or under delegated authority (as the case may be); (F)establish guidelines (relative to the date of filing) for the disposition of petitions filed under section 1.2 of such title; 
(G)establish procedures for the inclusion of the specific language of the proposed rule or the proposed amendment of an existing rule in a notice of proposed rulemaking; and (H)require notices of proposed rulemaking and orders adopting a rule or amending an existing rule that— 
(i)create (or propose to create) a program activity to contain performance measures for evaluating the effectiveness of the program activity; and (ii)substantially change (or propose to substantially change) a program activity to contain— 
(I)performance measures for evaluating the effectiveness of the program activity as changed (or proposed to be changed); or (II)a finding that existing performance measures will effectively evaluate the program activity as changed (or proposed to be changed). 
(3)InquiryNot later than 1 year after the date of the enactment of this section, the Commission shall complete an inquiry to seek public comment on whether and how the Commission should— (A)establish procedures for allowing a bipartisan majority of Commissioners to place an order, decision, report, or action on the agenda of an open meeting; 
(B)establish procedures for informing all Commissioners of a reasonable number of options available to the Commission for resolving a petition, complaint, application, rulemaking, or other proceeding; (C)establish procedures for ensuring that all Commissioners have adequate time, prior to being required to decide a petition, complaint, application, rulemaking, or other proceeding (including at a meeting held pursuant to section 5(d)), to review the proposed Commission decision document, including the specific language of any proposed rule or any proposed amendment of an existing rule; 
(D)establish procedures for publishing the text of agenda items to be voted on at an open meeting in advance of such meeting so that the public has the opportunity to read the text before a vote is taken; (E)establish deadlines (relative to the date of filing) for disposition of applications for a license under section 1.913 of title 47, Code of Federal Regulations; 
(F)assign resources needed in order to meet the deadlines described in subparagraph (E), including whether the Commission’s ability to meet such deadlines would be enhanced by assessing a fee from applicants for such a license; and (G)except as otherwise provided in section 4(p), publish each order, decision, report, or action not later than 30 days after the date of the adoption of such order, decision, report, or action. 
(4)Data for performance measuresThe Commission shall develop a performance measure or proposed performance measure required by this subsection to rely, where possible, on data already collected by the Commission. (5)GAO auditNot less frequently than every 6 months, the Comptroller General of the United States shall audit the cost estimates provided by the Commission under paragraph (2)(D)(iii) during the preceding 6-month period. 
(b)Periodic reviewOn the date that is 5 years after the completion of the rulemaking proceeding under subsection (a)(1), and every 5 years thereafter, the Commission shall initiate a new rulemaking proceeding to continue to consider such procedural changes to its rules as may be in the public interest to maximize opportunities for public participation and efficient decisionmaking. (c)Nonpublic collaborative discussions (1)In generalNotwithstanding section 552b of title 5, United States Code, a bipartisan majority of Commissioners may hold a meeting that is closed to the public to discuss official business if— 
(A)a vote or any other agency action is not taken at such meeting; (B)each person present at such meeting is a Commissioner, an employee of the Commission, a member of a joint board or conference established under section 410, or a person on the staff of such a joint board or conference or of a member of such a joint board or conference; and 
(C)an attorney from the Office of General Counsel of the Commission is present at such meeting. (2)Disclosure of nonpublic collaborative discussionsNot later than 2 business days after the conclusion of a meeting held under paragraph (1), the Commission shall publish a disclosure of such meeting, including— 
(A)a list of the persons who attended such meeting; and (B)a summary of the matters discussed at such meeting, except for such matters as the Commission determines may be withheld under section 552b(c) of title 5, United States Code. 
(3)Preservation of open meetings requirements for agency actionNothing in this subsection shall limit the applicability of section 552b of title 5, United States Code, with respect to a meeting of Commissioners other than that described in paragraph (1). (d)Access to certain information on Commission’s websiteThe Commission shall provide direct access from the homepage of its website to— 
(1)detailed information regarding— (A)the budget of the Commission for the current fiscal year; 
(B)the appropriations for the Commission for such fiscal year; and (C)the total number of full-time equivalent employees of the Commission; and 
(2)the performance plan most recently made available by the Commission under section 1115(b) of title 31, United States Code. (e)Internet publication of certain FCC policies and proceduresThe chairman of the Commission shall— 
(1)publish on the Internet website of the Commission any policies or procedures of the Commission that— (A)are established by the chairman; and 
(B)relate to the functioning of the Commission or the handling of the agenda of the Commission; and (2)update such publication not later than 48 hours after the chairman makes changes to any such policies or procedures. 
(f)Federal Register publication 
(1)In generalIn the case of any document adopted by the Commission that the Commission is required, under any provision of law, to publish in the Federal Register, the Commission shall, not later than the date described in paragraph (2), complete all Commission actions necessary for such document to be so published. (2)Date describedThe date described in this paragraph is the earlier of— 
(A)the day that is 45 days after the date of the release of the document; or (B)the day by which such actions must be completed to comply with any deadline under any other provision of law. 
(3)No effect on deadlines for publication in other formIn the case of a deadline that does not specify that the form of publication is publication in the Federal Register, the Commission may comply with such deadline by publishing the document in another form. Such other form of publication does not relieve the Commission of any Federal Register publication requirement applicable to such document, including the requirement of paragraph (1). (g)Consumer complaint database (1)In generalIn evaluating and processing consumer complaints, the Commission shall present information about such complaints in a publicly available, searchable database on its website that— 
(A)facilitates easy use by consumers; and (B)to the extent practicable, is sortable and accessible by— 
(i)the date of the filing of the complaint; (ii)the topic of the complaint; 
(iii)the party complained of; and (iv)other elements that the Commission considers in the public interest. 
(2)Duplicative complaintsIn the case of multiple complaints arising from the same alleged misconduct, the Commission shall be required to include only information concerning one such complaint in the database described in paragraph (1). (h)Form of publication (1)In generalIn complying with a requirement of this section to publish a document, the Commission shall publish such document on its website, in addition to publishing such document in any other form that the Commission is required to use or is permitted to and chooses to use. 
(2)ExceptionThe Commission shall by rule establish procedures for redacting documents required to be published by this section so that the published versions of such documents do not contain— (A)information the publication of which would be detrimental to national security, homeland security, law enforcement, or public safety; or 
(B)information that is proprietary or confidential. (i)Transparency relating to performance in meeting FOIA requirementsThe Commission shall take additional steps to inform the public about its performance and efficiency in meeting the disclosure and other requirements of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), including by doing the following: 
(1)Publishing on the Commission’s website the Commission’s logs for tracking, responding to, and managing requests submitted under such section, including the Commission’s fee estimates, fee categories, and fee request determinations. (2)Releasing to the public all decisions made by the Commission (including decisions made by the Commission’s Bureaus and Offices) granting or denying requests filed under such section, including any such decisions pertaining to the estimate and application of fees assessed under such section. 
(3)Publishing on the Commission’s website electronic copies of documents released under such section. (4)Presenting information about the Commission’s handling of requests under such section in the Commission’s annual budget estimates submitted to Congress and the Commission’s annual performance and financial reports. Such information shall include the number of requests under such section the Commission received in the most recent fiscal year, the number of such requests granted and denied, a comparison of the Commission’s processing of such requests over at least the previous 3 fiscal years, and a comparison of the Commission’s results with the most recent average for the United States Government as published on www.foia.gov. 
(j)Prompt release of statistical reports and reports to CongressNot later than January 15th of each year, the Commission shall identify, catalog, and publish an anticipated release schedule for all statistical reports and reports to Congress that are regularly or intermittently released by the Commission and will be released during such year. (k)Annual scorecard reports (1)In generalFor the 1-year period beginning on January 1st of each year, the Commission shall prepare a report on the performance of the Commission in conducting its proceedings and meeting the deadlines established under subsection (a)(2)(E) and the guidelines established under subsection (a)(2)(F). 
(2)ContentsEach report required by paragraph (1) shall contain detailed statistics on such performance, including, with respect to each Bureau of the Commission— (A)with respect to each type of filing specified in subsection (a)(2)(E) or (a)(2)(F)— 
(i)the number of filings that were pending on the last day of the period covered by such report; (ii)the number of filings described in clause (i) for which each applicable deadline or guideline established under such subsection was not met and the average length of time such filings have been pending; and 
(iii)for filings that were resolved during such period, the average time between initiation and resolution and the percentage for which each applicable deadline or guideline established under such subsection was met; (B)with respect to proceedings before an administrative law judge— 
(i)the number of such proceedings completed during such period; and (ii)the number of such proceedings pending on the last day of such period; and 
(C)the number of independent studies or analyses published by the Commission during such period. (3)Publication and submissionThe Commission shall publish and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate each report required by paragraph (1) not later than the date that is 30 days after the last day of the period covered by such report. 
(l)DefinitionsIn this section: (1)AmendmentThe term amendment includes, when used with respect to an existing rule, the deletion of such rule. 
(2)Bipartisan majorityThe term bipartisan majority means, when used with respect to a group of Commissioners, that such group— (A)is a group of three or more Commissioners; and 
(B)includes, for each political party of which any Commissioner is a member, at least one Commissioner who is a member of such political party, and, if any Commissioner has no political party affiliation, at least one unaffiliated Commissioner. (3)Performance measureThe term performance measure means an objective and quantifiable outcome measure or output measure (as such terms are defined in section 1115 of title 31, United States Code). 
(4)Program activityThe term program activity has the meaning given such term in section 1115 of title 31, United States Code, except that such term also includes any annual collection or distribution or related series of collections or distributions by the Commission of an amount that is greater than or equal to $100,000,000. (5)Other definitionsThe terms agency action, ex parte communication, and rule have the meanings given such terms in section 551 of title 5, United States Code.. 
(b)Effective dates and implementing rules 
(1)Effective dates 
(A)Nonpublic collaborative discussionsSubsection (c) of section 13 of the Communications Act of 1934, as added by subsection (a), shall apply beginning on the first date on which all of the procedural changes to the rules of the Commission required by subsection (a)(1) of such section have taken effect. (B)Report release schedulesSubsection (j) of such section 13 shall apply with respect to 2017 and any year thereafter. 
(C)Annual scorecard reportsSubsection (k) of such section 13 shall apply with respect to 2016 and any year thereafter. (D)Internet publication of certain FCC policies and proceduresSubsection (e) of such section 13 shall apply beginning on the date that is 30 days after the date of the enactment of this Act. 
(2)RulesExcept as otherwise provided in such section 13, the Commission shall promulgate any rules necessary to carry out such section not later than 1 year after the date of the enactment of this Act. 102.Categorization of TCPA inquiries and complaints in quarterly reportIn compiling its quarterly report with respect to informal consumer inquiries and complaints, the Commission may not categorize an inquiry or complaint with respect to section 227 of the Communications Act of 1934 (47 U.S.C. 227) as being a wireline inquiry or complaint or a wireless inquiry or complaint unless the party whose conduct is the subject of the inquiry or complaint is a wireline carrier or a wireless carrier, respectively. 
103.Effect on other lawsNothing in this title or the amendments made by this title shall relieve the Commission from any obligations under title 5, United States Code, except where otherwise expressly provided. 104.Application of Antideficiency Act to Universal Service ProgramSection 302 of Public Law 108–494 (118 Stat. 3998) is amended by striking December 31, 2017 each place it appears and inserting December 31, 2020. 
105.Report on improving small business participation in FCC proceedingsNot later than 1 year after the date of the enactment of this Act, the Commission, in consultation with the Administrator of the Small Business Administration, shall submit to Congress a report on— (1)actions that the Commission will take to improve the participation of small businesses in the proceedings of the Commission; and 
(2)recommendations for any legislation that the Commission considers appropriate to improve such participation. 106.Timely availability of items adopted by vote of the Commission (a)AmendmentSection 4 of the Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the following: 
 
(p)In the case of any item that is adopted by vote of the Commission, the Commission shall publish on the Internet website of the Commission the text of such item not later than 24 hours after the Secretary of the Commission has received dissenting statements from all Commissioners wishing to submit such a statement with respect to such item.. (b)Effective dateThe amendment made by this section shall apply with respect to an item that is adopted after the date that is 30 days after the date of the enactment of this Act. 
IIFederal Communications Commission Consolidated Reporting 
201.Communications marketplace reportTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.), as amended by section 101(a), is further amended by adding at the end the following:  14.Communications marketplace report (a)In generalIn the last quarter of every even-numbered year, the Commission shall publish on its website and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the state of the communications marketplace. 
(b)ContentsEach report required by subsection (a) shall— (1)assess the state of competition in the communications marketplace, including competition to deliver voice, video, audio, and data services among providers of telecommunications, providers of commercial mobile service (as defined in section 332), multichannel video programming distributors (as defined in section 602), broadcast stations, providers of satellite communications, Internet service providers, and other providers of communications services; 
(2)assess the state of deployment of communications capabilities, including advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)), regardless of the technology used for such deployment, including whether advanced telecommunications capability is being deployed to all Americans in a reasonable and timely fashion; (3)assess whether laws, regulations, or regulatory practices (whether those of the Federal Government, States, political subdivisions of States, Indian tribes or tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or foreign governments) pose a barrier to competitive entry into the communications marketplace or to the competitive expansion of existing providers of communications services; 
(4)describe the agenda of the Commission for the next 2-year period for addressing the challenges and opportunities in the communications marketplace that were identified through the assessments under paragraphs (1) through (3); and (5)describe the actions that the Commission has taken in pursuit of the agenda described pursuant to paragraph (4) in the previous report submitted under this section. 
(c)ExtensionIf the President designates a Commissioner as Chairman of the Commission during the last quarter of an even-numbered year, the portion of the report required by subsection (b)(4) may be published on the website of the Commission and submitted to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate as an addendum during the first quarter of the following odd-numbered year. (d)Special requirements (1)Assessing competitionIn assessing the state of competition under subsection (b)(1), the Commission shall consider all forms of competition, including the effect of intermodal competition, facilities-based competition, and competition from new and emergent communications services, including the provision of content and communications using the Internet. 
(2)Assessing deploymentIn assessing the state of deployment under subsection (b)(2), the Commission shall compile a list of geographical areas that are not served by any provider of advanced telecommunications capability. (3)International comparisons and demographic informationThe Commission may use readily available data to draw appropriate comparisons between the United States communications marketplace and the international communications marketplace and to correlate its assessments with demographic information. 
(4)Considering small businessesIn assessing the state of competition under subsection (b)(1) and regulatory barriers under subsection (b)(3), the Commission shall consider market entry barriers for entrepreneurs and other small businesses in the communications marketplace in accordance with the national policy under section 257(b). (5)Considering cable ratesIn assessing the state of competition under subsection (b)(1), the Commission shall include in each report required by subsection (a) the aggregate average total amount paid by cable systems in compensation under section 325 during the period covered by such report.. 
202.Consolidation of redundant reports; conforming amendments 
(a)ORBIT Act ReportSection 646 of the Communications Satellite Act of 1962 (47 U.S.C. 765e; 114 Stat. 57) is repealed. (b)Satellite Competition ReportSection 4 of Public Law 109–34 (47 U.S.C. 703) is repealed. 
(c)International Broadband Data ReportSection 103 of the Broadband Data Improvement Act (47 U.S.C. 1303) is amended— (1)by striking subsection (b); and 
(2)by redesignating subsections (c) through (e) as subsections (b) through (d), respectively. (d)Status of Competition in the Market for the Delivery of Video Programming ReportSection 628 of the Communications Act of 1934 (47 U.S.C. 548) is amended— 
(1)by striking subsection (g); (2)by redesignating subsection (j) as subsection (g); and 
(3)by transferring subsection (g) (as redesignated) so that it appears after subsection (f). (e)Report on Cable Industry Prices (1)In generalSection 623 of the Communications Act of 1934 (47 U.S.C. 543) is amended— 
(A)by striking subsection (k); and (B)by redesignating subsections (l) through (o) as subsections (k) through (n), respectively. 
(2)Conforming amendmentSection 613(a)(3) of the Communications Act of 1934 (47 U.S.C. 533(a)(3)) is amended by striking 623(l) and inserting 623(k). (f)Triennial Report Identifying and Eliminating Market Entry Barriers for Entrepreneurs and Other Small BusinessesSection 257 of the Communications Act of 1934 (47 U.S.C. 257) is amended by striking subsection (c). 
(g)Section 706 ReportSection 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) is amended— (1)by amending subsection (b) to read as follows: 
 
(b)DeterminationIf the Commission determines in its report under section 14 of the Communications Act of 1934, after considering the availability of advanced telecommunications capability to all Americans (including, in particular, elementary and secondary schools and classrooms), that advanced telecommunications capability is not being deployed to all Americans in a reasonable and timely fashion, the Commission shall take immediate action to accelerate deployment of such capability by removing barriers to infrastructure investment and by promoting competition in the telecommunications market.; (2)by striking subsection (c); 
(3)in subsection (d), by striking this subsection and inserting this section; and (4)by redesignating subsection (d) as subsection (c). 
(h)State of Competitive Market Conditions with respect to Commercial Mobile Radio ServicesSection 332(c)(1)(C) of the Communications Act of 1934 (47 U.S.C. 332(c)(1)(C)) is amended by striking the first and second sentences. (i)Previously eliminated annual report (1)In generalSection 4 of the Communications Act of 1934 (47 U.S.C. 154), as amended by section 106(a), is further amended— 
(A)by striking subsection (k); and (B)by redesignating subsections (l) through (p) as subsections (k) through (o), respectively. 
(2)Conforming amendmentsThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended— (A)in section 9(i), by striking In the Commission’s annual report, the Commission shall prepare an analysis of its progress in developing such systems and and inserting The Commission; and 
(B)in section 309(j)(8)(B), by striking the last sentence. (j)Additional outdated reportsThe Communications Act of 1934 is further amended— 
(1)in section 4— (A)in subsection (b)(2)(B)(ii), by striking and shall furnish notice of such action and all that follows through subject of the waiver; and 
(B)in subsection (g), by striking paragraph (2); (2)in section 215— 
(A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b); 
(3)in section 227(e), by striking paragraph (4); (4)in section 309(j)— 
(A)by striking paragraph (12); and (B)in paragraph (15)(C), by striking clause (iv); 
(5)in section 331(b), by striking the last sentence; (6)in section 336(e), by amending paragraph (4) to read as follows: 
 
(4)ReportThe Commission shall annually advise the Congress on the amounts collected pursuant to the program required by this subsection.; (7)in section 339(c), by striking paragraph (1); 
(8)in section 396— (A)by striking subsection (i); 
(B)in subsection (k)— (i)in paragraph (1), by striking subparagraph (F); and 
(ii)in paragraph (3)(B)(iii), by striking subclause (V); (C)in subsection (l)(1)(B), by striking shall be included and all that follows through The audit report; and 
(D)by striking subsection (m); (9)in section 398(b)(4), by striking the third sentence; 
(10)in section 624A(b)(1)— (A)by striking Report; regulations and inserting Regulations; 
(B)by striking Within 1 year after and all that follows through on means of assuring and inserting The Commission shall issue such regulations as are necessary to assure; and (C)by striking Within 180 days after and all that follows through to assure such compatibility.; and 
(11)in section 713, by striking subsection (a). 203.Effect on authorityNothing in this title or the amendments made by this title shall be construed to expand or contract the authority of the Commission. 
204.Other reportsNothing in this title or the amendments made by this title shall be construed to prohibit or otherwise prevent the Commission from producing any additional reports otherwise within the authority of the Commission. IIISmall Business Broadband Deployment 301.Exception to enhancement to transparency requirements for small businesses (a)In generalThe enhancements to the transparency rule of the Commission under section 8.3 of title 47, Code of Federal Regulations, as described in paragraphs 162 through 184 of the Report and Order on Remand, Declaratory Ruling, and Order of the Commission with regard to protecting and promoting the open Internet (adopted February 26, 2015) (FCC 15–24), shall not apply to any small business. 
(b)SunsetSubsection (a) shall not have any force or effect after the date that is 5 years after the date of the enactment of this Act. (c)Report by FCCNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains the recommendations of the Commission (and data supporting such recommendations) regarding— 
(1)whether the exception provided by subsection (a) should be made permanent; and (2)whether the definition of the term small business for purposes of such exception should be modified from the definition in subsection (d)(2). 
(d)DefinitionsIn this section: (1)Broadband Internet access serviceThe term broadband Internet access service has the meaning given such term in section 8.2 of title 47, Code of Federal Regulations. 
(2)Small businessThe term small business means any provider of broadband Internet access service that has not more than 250,000 subscribers. IVKari’s Law 401.Short titleThis title may be cited as the Kari’s Law Act of 2016. 
402.Configuration of multi-line telephone systems for direct dialing of 9–1–1 
(a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:  721.Configuration of multi-line telephone systems for direct dialing of 9–1–1 (a)System manufacture, importation, sale, and leaseA person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems may not manufacture or import for use in the United States, or sell or lease or offer to sell or lease in the United States, a multi-line telephone system, unless such system is pre-configured such that, when properly installed in accordance with subsection (b), a user may directly initiate a call to 9–1–1 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit ‘9’, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls. 
(b)System installation, management, and operationA person engaged in the business of installing, managing, or operating multi-line telephone systems may not install, manage, or operate for use in the United States such a system, unless such system is configured such that a user may directly initiate a call to 9–1–1 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit ‘9’, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls. (c)On-Site notificationA person engaged in the business of installing, managing, or operating multi-line telephone systems shall, in installing, managing, or operating such a system for use in the United States, configure the system to provide a notification to a central location at the facility where the system is installed or to another person or organization regardless of location, if the system is able to be configured to provide the notification without an improvement to the hardware or software of the system. 
(d)Effect on State lawNothing in this section is intended to alter the authority of State commissions or other State or local agencies with jurisdiction over emergency communications, if the exercise of such authority is not inconsistent with this Act. (e)EnforcementThis section shall be enforced under title V, except that section 501 applies only to the extent that such section provides for the punishment of a fine. 
(f)Multi-Line telephone system definedIn this section, the term multi-line telephone system has the meaning given such term in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471).. (b)Effective date (1)In generalExcept as provided in paragraph (2), section 721 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply beginning on the date that is 2 years after the date of the enactment of this Act. 
(2)ExceptionSubsection (b) or (c) of such section 721 shall not apply to a multi-line telephone system that was installed before the date that is 2 years after the date of the enactment of this Act if such system is not able to be configured to meet the requirement of such subsection (b) or (c), respectively, without an improvement to the hardware or software of the system. VSecuring Access to Networks in Disasters 501.Study on network resiliencyNot later than 36 months after the date of enactment of this Act, the Commission shall submit to Congress, and make publically available on the Commission’s website, a study on the public safety benefits and technical feasibility and cost of— 
(1)making telecommunications service provider-owned WiFi access points, and other communications technologies operating on unlicensed spectrum, available to the general public for access to 9–1–1 services, without requiring any login credentials, during times of emergency when mobile service is unavailable; (2)the provision by non-telecommunications service provider-owned WiFi access points of public access to 9–1–1 services during times of emergency when mobile service is unavailable; and 
(3)other alternative means of providing the public with access to 9–1–1 services during times of emergency when mobile service is unavailable. 502.Access to essential service providers during federally declared emergenciesSection 427(a)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189e(a)(1)(A)) is amended by striking telecommunications service and inserting wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, or direct broadcast satellite service. 
503.DefinitionsAs used in this title— (1)the term mobile service means commercial mobile service (as defined in section 332 of the Communications Act of 1934 (47 U.S.C. 332)) or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)); 
(2)the term WiFi access point means wireless Internet access using the standard designated as 802.11 or any variant thereof; and (3)the term times of emergency means either an emergency as defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or an emergency as declared by the governor of a State or territory of the United States. 
VISpoofing Prevention 
601.Spoofing prevention 
(a)Expanding and clarifying prohibition on misleading or inaccurate caller identification information 
(1)Communications from outside the United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient is within the United States, in connection with any voice service or text messaging service. (2)Coverage of text messages and voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— 
(A)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service; (B)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service or a text message sent using a text messaging service; and 
(C)by striking subparagraph (C) and inserting the following:  (C)Text messageThe term text message— 
(i)means a message consisting of text, images, sounds, or other information that is transmitted to or from a device that is identified as the receiving or transmitting device by means of a 10-digit telephone number or N11 service code; (ii)includes a short message service (commonly referred to as SMS) message and a multimedia message service (commonly referred to as MMS) message; and 
(iii)does not include— (I)a real-time, 2-way voice or video communication; or 
(II)a message sent over an IP-enabled messaging service to another user of the same messaging service, except a message described in clause (ii). (D)Text messaging serviceThe term text messaging service means a service that enables the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service. 
(E)Voice serviceThe term voice service— (i)means any service that is interconnected with the public switched telephone network and that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1); and 
(ii)includes transmissions from a telephone facsimile machine, computer, or other device to a telephone facsimile machine.. (3)Technical amendmentSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended in the heading by inserting misleading or before inaccurate. 
(4)Regulations 
(A)In generalSection 227(e)(3)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(3)(A)) is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission. (B)DeadlineThe Commission shall prescribe regulations to implement the amendments made by this subsection not later than 18 months after the date of enactment of this Act. 
(5)Effective dateThe amendments made by this subsection shall take effect on the date that is 6 months after the date on which the Commission prescribes regulations under paragraph (4). (b)Consumer education materials on how to avoid scams that rely upon misleading or inaccurate caller identification information (1)Development of materialsNot later than 1 year after the date of enactment of this Act, the Commission, in coordination with the Federal Trade Commission, shall develop consumer education materials that provide information about— 
(A)ways for consumers to identify scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information; and (B)existing technologies, if any, that a consumer can use to protect against such scams and other fraudulent activity. 
(2)ContentsIn developing the consumer education materials under paragraph (1), the Commission shall— (A)identify existing technologies, if any, that can help consumers guard themselves against scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information, including— 
(i)descriptions of how a consumer can use the technologies to protect against such scams and other fraudulent activity; and (ii)details on how consumers can access and use the technologies; and 
(B)provide other information that may help consumers identify and avoid scams and other fraudulent activity that rely upon the use of misleading or inaccurate caller identification information. (3)UpdatesThe Commission shall ensure that the consumer education materials required under paragraph (1) are updated on a regular basis. 
(4)WebsiteThe Commission shall include the consumer education materials developed under paragraph (1) on its website. (c)GAO report on combating the fraudulent provision of misleading or inaccurate caller identification information (1)In generalThe Comptroller General of the United States shall conduct a study of the actions the Commission and the Federal Trade Commission have taken to combat the fraudulent provision of misleading or inaccurate caller identification information, and the additional measures that could be taken to combat such activity. 
(2)Required considerationsIn conducting the study under paragraph (1), the Comptroller General shall examine— (A)trends in the types of scams that rely on misleading or inaccurate caller identification information; 
(B)previous and current enforcement actions by the Commission and the Federal Trade Commission to combat the practices prohibited by section 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)); (C)current efforts by industry groups and other entities to develop technical standards to deter or prevent the fraudulent provision of misleading or inaccurate caller identification information, and how such standards may help combat the current and future provision of misleading or inaccurate caller identification information; and 
(D)whether there are additional actions the Commission, the Federal Trade Commission, and Congress should take to combat the fraudulent provision of misleading or inaccurate caller identification information. (3)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the study under paragraph (1), including any recommendations regarding combating the fraudulent provision of misleading or inaccurate caller identification information. 
(d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to modify, limit, or otherwise affect any rule or order adopted by the Commission in connection with— (1)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the amendments made by that Act; or 
(2)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.). VIIAmateur Radio Parity 701.FindingsCongress finds the following: 
(1)More than 730,000 radio amateurs in the United States are licensed by the Commission in the amateur radio services. (2)Amateur radio, at no cost to taxpayers, provides a fertile ground for technical self-training in modern telecommunications, electronics technology, and emergency communications techniques and protocols. 
(3)There is a strong Federal interest in the effective performance of amateur stations established at the residences of licensees. Such stations have been shown to be frequently and increasingly precluded by unreasonable private land use restrictions, including restrictive covenants. (4)Commission regulations have for three decades prohibited the application to stations in the amateur service of State and local regulations that preclude or fail to reasonably accommodate amateur service communications, or that do not constitute the minimum practicable regulation to accomplish a legitimate State or local purpose. Commission policy has been and is to require States and localities to permit erection of a station antenna structure at heights and dimensions sufficient to accommodate amateur service communications. 
(5)The Commission has sought guidance and direction from Congress with respect to the application of the Commission’s limited preemption policy regarding amateur service communications to private land use restrictions, including restrictive covenants. (6)There are aesthetic and common property considerations that are uniquely applicable to private land use regulations and the community associations obligated to enforce covenants, conditions, and restrictions in deed-restricted communities. These considerations are dissimilar to those applicable to State law and local ordinances regulating the same residential amateur radio facilities. 
(7)In recognition of these considerations, a separate Federal policy than exists at section 97.15(b) of title 47, Code of Federal Regulations, is warranted concerning amateur service communications in deed-restricted communities. (8)Community associations should fairly administer private land use regulations in the interest of their communities, while nevertheless permitting the installation and maintenance of effective outdoor amateur radio antennas. There exist antenna designs and installations that can be consistent with the aesthetics and physical characteristics of land and structures in community associations while accommodating communications in the amateur radio services. 
702.Application of private land use restrictions to amateur stations 
(a)Amendment of FCC rulesNot later than 120 days after the date of the enactment of this Act, the Commission shall amend section 97.15 of title 47, Code of Federal Regulations, by adding a new paragraph that prohibits the application to amateur stations of any private land use restriction, including a restrictive covenant, that— (1)on its face or as applied, precludes communications in an amateur radio service; 
(2)fails to permit a licensee in an amateur radio service to install and maintain an effective outdoor antenna on property under the exclusive use or control of the licensee; or (3)does not constitute the minimum practicable restriction on such communications to accomplish the lawful purposes of a community association seeking to enforce such restriction. 
(b)Additional requirementsIn amending its rules as required by subsection (a), the Commission shall— (1)require any licensee in an amateur radio service to notify and obtain prior approval from a community association concerning installation of an outdoor antenna; 
(2)permit a community association to prohibit installation of any antenna or antenna support structure by a licensee in an amateur radio service on common property not under the exclusive use or control of the licensee; and (3)subject to the standards specified in paragraphs (1) and (2) of subsection (a), permit a community association to establish reasonable written rules concerning height, location, size, and aesthetic impact of, and installation requirements for, outdoor antennas and support structures for the purpose of conducting communications in the amateur radio services. 
703.Affirmation of limited preemption of State and local land use regulationThe Commission may not change section 97.15(b) of title 47, Code of Federal Regulations, which shall remain applicable to State and local land use regulation of amateur service communications. 704.DefinitionsIn this title: 
(1)Community associationThe term community association means any non-profit mandatory membership organization composed of owners of real estate described in a declaration of covenants or created pursuant to a covenant or other applicable law with respect to which a person, by virtue of the person’s ownership of or interest in a unit or parcel, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, improvement, services, or other expenses related to common elements, other units, or any other real estate other than the unit or parcel described in the declaration. (2)Terms defined in regulationsThe terms amateur radio services, amateur service, and amateur station have the meanings given such terms in section 97.3 of title 47, Code of Federal Regulations. 
VIIIImproving Rural Call Quality and Reliability 
801.Ensuring the integrity of voice communicationsPart II of title II of the Communications Act of 1934 (47 U.S.C. 251 et seq.) is amended by adding at the end the following:  262.Ensuring the integrity of voice communications (a)Registration and compliance by intermediate providersAn intermediate provider that offers or holds itself out as offering the capability to transmit covered voice communications from one destination to another and that charges any rate to any other entity (including an affiliated entity) for the transmission shall— 
(1)register with the Commission; and (2)comply with the service quality standards for such transmission to be established by the Commission under subsection (c)(1)(B). 
(b)Required use of registered intermediate providersA covered provider may not use an intermediate provider to transmit covered voice communications unless such intermediate provider is registered under subsection (a)(1). (c)Commission rules (1)In general (A)RegistryNot later than 180 days after the date of enactment of this section, the Commission shall promulgate rules to establish a registry to record registrations under subsection (a)(1). 
(B)Service quality standardsNot later than 1 year after the date of enactment of this section, the Commission shall promulgate rules to establish service quality standards for the transmission of covered voice communications by intermediate providers. (2)RequirementsIn promulgating the rules required by paragraph (1), the Commission shall— 
(A)ensure the integrity of the transmission of covered voice communications to all customers in the United States; and (B)prevent unjust or unreasonable discrimination among areas of the United States in the delivery of covered voice communications. 
(d)Public availability of registryThe Commission shall make the registry established under subsection (c)(1)(A) publicly available on the website of the Commission. (e)Scope of applicationThe requirements of this section shall apply regardless of the format by which any communication or service is provided, the protocol or format by which the transmission of such communication or service is achieved, or the regulatory classification of such communication or service. 
(f)Rule of constructionNothing in this section shall be construed to affect the regulatory classification of any communication or service. (g)Effect on other lawsNothing in this section shall be construed to preempt or expand the authority of a State public utility commission or other relevant State agency to collect data, or investigate and enforce State law and regulations, regarding the completion of intrastate voice communications, regardless of the format by which any communication or service is provided, the protocol or format by which the transmission of such communication or service is achieved, or the regulatory classification of such communication or service. 
(h)ExceptionThe requirement under subsection (a)(2) to comply with the service quality standards established under subsection (c)(1)(B) shall not apply to a covered provider that— (1)on or before the date that is 1 year after the date of enactment of this section, has certified as a Safe Harbor provider under section 64.2107(a) of title 47, Code of Federal Regulations, or any successor regulation; and 
(2)continues to meet the requirements under such section 64.2107(a). (i)DefinitionsIn this section: 
(1)Covered providerThe term covered provider has the meaning given the term in section 64.2101 of title 47, Code of Federal Regulations, or any successor thereto. (2)Covered voice communicationThe term covered voice communication means a voice communication (including any related signaling information) that is generated— 
(A)from the placement of a call from a connection using a North American Numbering Plan resource or a call placed to a connection using such a numbering resource; and (B)through any service provided by a covered provider. 
(3)Intermediate providerThe term intermediate provider means any entity that— (A)enters into a business arrangement with a covered provider or other intermediate provider for the specific purpose of carrying, routing, or transmitting voice traffic that is generated from the placement of a call placed— 
(i)from an end user connection using a North American Numbering Plan resource; or (ii)to an end user connection using such a numbering resource; and 
(B)does not itself, either directly or in conjunction with an affiliate, serve as a covered provider in the context of originating or terminating a given call..  Amend the title so as to read: An Act to amend the Communications Act of 1934 to provide for greater transparency and efficiency in the procedures followed by the Federal Communications Commission, to consolidate certain reporting obligations of the Commission, and to update certain other provisions of such Act, and for other purposes..Karen L. HaasClerk.